
	

113 HR 5401 RH: Protecting the Homeland Act
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 505
		113th CONGRESS
		2d Session
		H. R. 5401
		[Report No. 113–673]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Gowdy (for himself, Mr. Goodlatte, Mr. Chaffetz, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			December 14, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To impose limitations on the immigration status and immigration benefits for Libyan and third
			 country nationals acting on behalf of Libyan entities.
	
	
		1.Short titleThis Act may be cited as the Protecting the Homeland Act.
		2.Libyan and third country nationals acting on behalf of Libyan entities
			(a)Termination of and limitation on statusNotwithstanding any other provision of the immigration laws (as such term is defined in section 101
			 of the Immigration and Nationality Act (8 U.S.C. 1101)), the nonimmigrant
			 status of any Libyan national, or of any other foreign national acting on
			 behalf of a Libyan entity, who is engaging in aviation maintenance, flight
			 operations, or nuclear-related studies or training is terminated.
			(b)Limitation on benefitsNotwithstanding any other provision of the immigration laws (as such term is defined in section 101
			 of the Immigration and Nationality Act (8 U.S.C. 1101)), the following
			 benefits will not be available to any Libyan national or any other foreign
			 national acting on behalf of a Libyan entity where the purpose is to
			 engage in, or seek to obtain aviation maintenance, flight operations or
			 nuclear-related studies or training:
				(1)Application for school transfer.
				(2)Application for extension of stay.
				(3)Employment authorization or practical training.
				(4)Request for reinstatement of student status.
				(5)Application for change of nonimmigrant status.
				
	
		December 14, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
